This cause originated in this court on the filing of an application for emergency relief pending resolution of expedited appeal and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that said application for emergency relief pending resolution of expedited appeal be, and the same is hereby, granted.
IT IS FURTHER ORDERED that Kaiser Foundation Hospitals and Ohio Permanente Medical Group, Inc. (collectively referred to as “Kaiser”) are hereby stayed from enforcing the notice of a January 1, 1993 termination of the Hospital Services Agreement between MetroHealth Medical Center (“MetroHealth”) and Kaiser; from decreasing the volume and case mix of tertiary care referrals to MetroHealth; and from referring Kaiser members in Cuyahoga County needing tertiary care services provided by MetroHealth to entities outside the MetroHealth System, pending the expedited decision of the Cuyahoga County Court of Appeals on MetroHealth’s appeal (case No. 64828) of the trial court’s December 9, 1992 order granting Kaiser’s motion to dismiss MetroHealth’s amended complaint.
Moyer, C.J., not participating.